
	
		I
		112th CONGRESS
		1st Session
		H. R. 3291
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Agriculture and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Agriculture to make grants
		  to community-based organizations and local redevelopment agencies operating in
		  low-income communities to promote increased access to and consumption of fresh
		  fruits, fresh vegetables, and other healthy foods among residents of such
		  communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Foods for Healthy Living
			 Act.
		2.Department of
			 Agriculture grants to promote greater consumption of fresh fruits, fresh
			 vegetables, and other healthy foods in low-income communities
			(a)Grants
			 authorizedThe Secretary of
			 Agriculture may make grants for the purposes specified in subsection (b) to any
			 of the following:
				(1)A community-based organization that
			 operates in a low-income community and carries out one or both of the
			 activities described in subsection (b), as determined by the Secretary.
				(2)A
			 local redevelopment agency that is chartered, established, or otherwise
			 sanctioned by a State or local government.
				(b)Use of grant
			 amountsThe recipient of a grant under this section shall use the
			 grant amounts for one or both of the following activities:
				(1)To assist in purchasing appropriate
			 equipment or in hiring and training personnel to expand the inventory of fresh
			 fruits and vegetables or other healthy food alternatives, as defined by the
			 Department of Agriculture, such as healthier dairy and non-dairy alternatives
			 to whole milk, 100 percent pure fruit juices, and products with 0 grams of
			 transfat, available for residents of a low-income community.
				(2)To carry out consumer education and
			 outreach activities to encourage the purchase of products described in
			 paragraph (1), such as by informing residents of a low-income community about
			 the health risks associated with high-calorie, low-exercise lifestyles and the
			 benefits of healthy living.
				(c)Maximum
			 grantA grant under this section may not exceed $100,000.
			(d)Community-Based
			 organization definedIn this
			 section, the term community-based organization includes schools,
			 day-care centers, senior centers, community health centers, food banks, or
			 emergency feeding organizations.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $5,000,000 for fiscal year 2012.
			3.Coverage of additional
			 primary care and preventive services under the Medicare and Medicaid
			 programs
			(a)Medicare
			 program
				(1)In
			 generalSection 1861(ddd) of the Social Security Act (42 U.S.C.
			 1395x(ddd)) is amended—
					(A)by adding at the
			 end of paragraph (1) the following:
						
							Such term
				also includes the primary care and preventive services described in paragraph
				(4).;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(4)The primary care and preventive services
				described in this paragraph are the following, insofar as they are not
				otherwise covered under this title, when provided by qualified
				providers:
								(A)Services for the prevention and
				treatment of obesity and obesity-related disease.
								(B)Supervised exercise sessions.
								(C)Exercise stress testing for the
				purpose of exercise prescriptions.
								(D)Lifestyle health improvement
				education.
								(E)Culinary arts education for the
				purpose of promoting proper
				nutrition.
								.
					(2)Conforming
			 amendments(A)Section 1862(a)(1) of
			 such Act (42 U.S.C. 1395y(a)(1)) is amended—
						(i)by striking and at
			 the end of subparagraph (O);
						(ii)by adding and at
			 the end of subparagraph (P); and
						(iii)by adding at the end the
			 following new subparagraph:
							
								(Q)in the case of additional primary care and
				preventive services described in section 1861(ddd)(4), which are performed more
				frequently than the Secretary may
				specify;
								.
						(B)The first sentence of section
			 1833(b)(1) of such Act (42 U.S.C. 1395l(b)(1)) is amended by striking
			 for preventive services and all that follows through for
			 the individual and inserting for additional preventive services
			 (as defined in section 1861(ddd)).
					(b)Medicaid
			 programSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended—
				(1)by striking
			 and at the end of paragraph (28);
				(2)by redesignating
			 paragraph (29) as paragraph (30); and
				(3)by inserting after
			 paragraph (28) the following new paragraph:
					
						(29)additional
				preventive services (as defined in section 1861(ddd)(1)) which are not
				otherwise covered under this subsection;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first calendar quarter beginning after the date of the
			 enactment of this Act, regardless of whether regulations to implement the
			 amendments are in effect as of such date.
			
